Case 20-00343   Doc 11   Filed 10/26/20 Entered 10/27/20 11:39:56   Desc Main
                           Document     Page 1 of 4
Case 20-00343   Doc 11   Filed 10/26/20 Entered 10/27/20 11:39:56   Desc Main
                           Document     Page 2 of 4
Case 20-00343   Doc 11   Filed 10/26/20 Entered 10/27/20 11:39:56   Desc Main
                           Document     Page 3 of 4
Case 20-00343   Doc 11   Filed 10/26/20 Entered 10/27/20 11:39:56   Desc Main
                           Document     Page 4 of 4
